IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Freedom Ardmore LP,                          :
                             Appellant       :
                                             :
                v.                           : No. 167 C.D. 2021
                                             : Argued: November 15, 2021
Lower Merion Township Board                  :
of Commissioners                             :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                    FILED: December 16, 2021


               Freedom Ardmore LP (Appellant) appeals the February 2, 2021 Order
of the Court of Common Pleas of Montgomery County (trial court) affirming the
Lower Merion Township Board of Commissioners’ (Appellee) denial of Appellant’s
mandatory sketch plan (Sketch Plan). Before this Court, Appellant argues that the
trial court committed an error of law or abused its discretion when it affirmed
Appellee’s denial of Appellant’s Sketch Plan based, in part, on the determination
that the Sketch Plan does not comply with Section 135-24(D)(3) of the Subdivision
and Land Development Ordinance (SALDO)1 because Appellant failed to justify the



      1
          Section 135-24(D)(3) of the SALDO reads:
proposed partial rear demolition of 38 West Lancaster Avenue, Ardmore, Lower
Merion Township, Pennsylvania (Subject Property). Additionally, Appellant asserts
that Appellee committed an error of law or abused its discretion when it denied the
Sketch Plan based, in part, on the determination that the Sketch Plan does not comply
with Section 155-87.20.C(8) of the Lower Merion Township Zoning Code,2 due to
noncompliance with the United States Secretary of the Interior Standards for
Rehabilitation (Secretary Standards).3 Appellee contends that it neither erred nor


         Every subdivision or land development plan shall be designed to preserve and
         protect historic sites and structures. The burden shall be on the developer to justify
         any material changes in historic sites and structures by satisfactory proof that
         subdivision or land development would not be feasible without such changes and
         that there are no practical alternatives which would permit the preservation of this
         historical nature of the property. The fact that subdivision or land development
         would involve greater expense or less density because of the maintenance of
         historic sites and structures will not in and of itself be considered a justification for
         material changes or alterations to such historic sites or structures.

Lower Merion Twp., Pa., Zoning Code Part II, Chapter 135, § 135-24(D)(3) (1988).

         2
             Section 155-87.20.C(8) of the Lower Merion Township Zoning Code (Zoning Code)
reads:

         The rehabilitation, alteration, or enlargement of any Class I or Class II Historic
         Resource in the Ardmore Historic District and identified on the Historic Resource
         Inventory appended to the Lower Merion Township Code as Chapter A180 and
         located in the [Mixed-Use Special Transportation (MUST) District] is subject to
         the regulations in the current version of the [United States] Secretary of the
         Interior’s Standards for Rehabilitation of Historic Structures. A recommendation
         from the Lower Merion Township Historic Architectural Review Board or the
         Historical Commission must be obtained as required by Chapter 88. [Added 3-18-
         2015 by Ord. No. 4053.]

Lower Merion Twp., Pa., Zoning Code § 155-87.20.C(8) (2015).

         3
         See Standards for Rehabilitation, National Park Service, United States Department of
Interior, https://www.nps.gov/tps/standards/four-treatments/treatment-rehabilitation.htm. (last
visited Dec. 15, 2021).


                                                    2
abused its discretion by denying Appellant’s Sketch Plan because Appellant failed
to justify demolition of the auditorium portion of the Subject Property under Section
135-24(D)(3) of the SALDO. Further, Appellee maintains that it did not commit an
error of law or abuse its discretion through its denial of Appellant’s Sketch Plan
because Appellant failed to adhere to the Zoning Code, which explicitly adopts and
requires compliance with the Secretary Standards. Upon review, we affirm the
Order of the trial court.
                                       I.     Background
               Appellant is the record owner of the Subject Property, the site of the
former Ardmore Theatre, a movie theater which operated from 1922 until 2000.
Reproduced Record (R.R.) at 239a. In 2000, the Subject Property was converted to
a sports club and was used for that purpose until 2014. The Subject Property has
since operated as a retail outdoor furniture store. Throughout these use transitions,
the Subject Property has remained largely intact despite some front façade
modifications and the removal of some interior architectural features for its prior
functional use as a sports club. Id. at 249a.
               The Subject Property, a 17,685-square-foot building, remains
structurally sound and currently maintains its two original sections, the headhouse
and the auditorium.4 Id. at 264a-65a. The headhouse extends to a depth of
approximately 50 feet from the sidewalk along Lancaster Avenue, and the
auditorium section, formerly the theater portion of the building, extends an
additional 185 feet. Id. The headhouse section is two stories in height, while the
auditorium section is approximately one story higher at its connection to the

       4
         In its brief, Appellee notes that, within its filings, Appellant refers to the auditorium
portion of the Subject Property as a “brick windowless box.” Appellee’s Br. at 2 n.1 (citing R.R.
at 1265a-69a).


                                                3
headhouse section and approximately five stories in height at its rearmost elevation
due to the natural slope of the ground. Id. at 49a.
                On July 22, 2019, Appellant filed an application for land development
approval of its Sketch Plan.5 Id. at 111a. Appellant’s Sketch Plan detailed a
proposed 18-unit non-rental condominium construction project in the auditorium
section of the Subject Property. Id. at 30a. The new residential addition to the
Subject Property would include 7 stories, 5 of which would house the residential
units with the other 2 stories providing a total of 17 parking spaces for the units’
residents. Id. This construction would necessitate the complete demolition of the
auditorium section of the Subject Property. Id. at 135a-37a. Additionally, Appellant
detailed plans to renovate the Lancaster Avenue frontage of the building, including
the installation of an historically sensitive decorative canopy in place of the present
marquee to serve as the primary entrance to the residential addition. Id.
                The Subject Property is a Class I historic resource under the Lower
Merion Township Zoning Code, the highest level of historic classification in Lower
Merion Township.6 Id. at 244a. The Subject Property is a contributing resource in


       5
          Appellant submitted additional documents to Appellee, including: (1) a building layout
and architectural elevation plan sheets prepared by Nelson Architecture & Interiors, Inc. (Nelson);
(2) a fiscal impact analysis prepared by Erik Hetzel, American Institute of Certified Planners,
Professional Planner (AICP, PP), which concluded a total net annual fiscal impact of $509,328;
(3) a transportation impact study prepared by Traffic Planning and Design, Inc., which concluded
that the traffic related to the proposed redevelopment of the site would not be new to the area and
is anticipated to be less than the former gym use; (4) a letter by Nelson dated November 13, 2019,
which concluded that retaining the auditorium section of the Subject Property is “outweighed by
the cost” along with a supporting Structural Feasibility Report prepared by O’Donnnell &
Naccarato; and (5) a letter by Nelson dated December 20, 2019, outlining Appellant’s cumulative
plan revisions in response to the three meetings with the Historic Architectural Review Board
(HARB). R.R. at 208a, 228a-29a, 317a, 322a, 1462a, 1469a.

       6
           See Lower Merion Twp., Pa., Zoning Code § A180-1.


                                                4
the Ardmore Center Commercial Historic District and was determined eligible for
the National Register of Historic Places by the Pennsylvania Historical and Museum
Commission in 1991. Id. at 239a. Thus, because the proposed renovation of the
Subject Property would take place within an Historic District, Appellant was
required to submit the Sketch Plan to the Lower Merion Township Historic
Architectural Review Board (HARB)7 for review. Id. at 111a, 131a-39a.
               Appellant presented its Sketch Plan to the HARB for initial review at
its September 10, 2019 meeting. Id. at 131a-39a. At the meeting,

       HARB had concerns about the following issues:

       1. The viability of re-use: The HARB does not believe that it has been
       demonstrated that it is appropriate under the [Secretary Standards] to
       remove the auditorium section of the building, and the HARB would
       like to have more information regarding the structural integrity of that
       section of the building.

       2. Height.

       3. Massing.

       4. The treatment of the rear of the building with respect to the
       residential neighborhood.

       5. The impact on the adjacent historic buildings and the historic district
       as a whole.

       6. The precedent set by the new construction in the historic district.




       7
          “The HARB is a specialized body which, under the Lower Merion Code, is comprised of
nine members, including a registered architect, a licensed real estate broker, a building inspector
and six additional individuals with knowledge of and interest in the preservation of historic
districts.” R.R. at 1565a; Trial Ct. Op., 04/09/2021, at 13 (citing Lower Merion Zoning Code §
88-4).


                                                5
Id. at 139a. The HARB also met on December 3, 2019, and once again reviewed the
Sketch Plan with Appellant’s representatives, expressing many of the same
concerns. Id. at 144a-48a. Finally, on January 7, 2020, the HARB held a meeting
where it conducted its final review of Appellant’s Sketch Plan and acted on its
recommendation. Id. at 154a-58a.
             At this final meeting, the HARB found that “the rear auditorium portion
[of the Subject Property] is a character-defining feature of the building.” Id. at 157a.
Further, citing Secretary Standards Nos. 1, 2, 9, and 10, the HARB opined:

      1. A property will be used as it was historically or be given a new use
      that requires minimal change to its distinctive materials, features,
      spaces, and spatial relationships.

      The demolition of two-thirds of the building is not a minimal change,
      and the rear auditorium is a character-defining feature. The HARB’s
      main concern has been the special relationship of the volume of the
      proposed structure to the “headhouse” and the public rights-of-way of
      Lancaster Avenue and Haws Terrace.

      2. The historic character of a property will be retained and preserved.
      The removal of distinctive materials or alteration of features, spaces,
      and spatial relationships that characterize a property will be avoided.

      The impact on the resource as it relates to this Standard is similar to that
      of Standard 1. The auditorium, a character-defining feature, would be
      demolished.

      9. New additions, exterior alterations, or related new construction will
      not destroy historic materials, features, and spatial relationships that
      characterize the property. The new work will be differentiated from the
      old and will be compatible with the historic materials, features, size,
      scale and proportion, and massing to protect the integrity of the
      property and its environment.

      The scale of the new construction would be incompatible with the front
      volume of the building and the Ardmore Historic District (its
      “environment”) as a whole. Historic materials, features, and special


                                           6
      relationships that characterize the property would be destroyed. The
      National Park Service Preservation Brief #14, which elaborates on
      Standard 9, reads that “a new addition should be subordinate to the
      historic building; it should not compete in size, scale, or design with the
      historic building,” and the new construction would not meet this goal.

      10. New additions and adjacent or related new construction will be
      undertaken in [] such a manner that, if removed in the future, the
      essential form and integrity of the historic property and its environment
      would be unimpaired.

      If the majority of a historic resource is being demolished, the addition’s
      potential removal in the future would not result in the retention of the
      resource’s form and integrity.

Id. at 157a-58a; supra note 3 (emphasis added). Thus, the HARB presented
Appellee with a recommendation to deny a Certificate of Appropriateness for
Appellant’s Sketch Plan. R.R. at 1412a.
             On January 22, 2020, Appellee held a meeting and denied the
Certificate of Appropriateness because Appellant “failed to meet its burden to justify
the demolition of the historic structure in violation of [Section] 135-24(D) of the
[SALDO].” Id. at 1409a. As a further reason for denial, Appellee found that the
Sketch Plan does not “comply with Zoning Code [Section] 155-87.20(C),” which
requires a recommendation from the HARB. Id. at 1410a. In a letter to Appellant
dated February 4, 2020, Appellee stated: “It is noteworthy that the recommendation
of the HARB was received, as required by the Zoning Code. This advisory board
recommended that the development plan be denied.” Id. at 1411a.
             On February 20, 2021, Appellant appealed Appellee’s denial of its
Sketch Plan to the trial court. Trial Ct. Op., 04/09/2021, at 5; R.R. at 1557a.
Appellant asserted that it satisfied Section 135-24(D) of the SALDO by submitting
a structural report, which demonstrated that repurposing the rear auditorium section



                                          7
of the Subject Property for residential use would not be feasible. In fact, Appellant
contended that the reutilization and incorporation of the existing auditorium would
require a temporary bracing system and underpinning of the foundation, which at
the cost of approximately $1 million, would be cost prohibitive. R.R. at 145a.
Before the trial court, Appellant also argued that the Secretary Standards are
subjective in nature and constitute guidelines that have no regulatory effect, and
because Appellee relied on these Standards in determining whether to approve the
Sketch Plan, it abused its discretion by relying on factors outside of its code and
ordinances. Trial Ct. Op., 04/09/2021, at 9. Further, even if the use of the Secretary
Standards was appropriate, Appellant maintained that the demolition of the
auditorium portion of the Subject Property would not violate any of the Secretary
Standards. Id.
               The trial court affirmed the decision of Appellee on February 2, 2021,
finding that Appellant failed to meet its burden to demonstrate its satisfaction of the
requirements set forth under Section 135-24(D)(3) of the SALDO and of the
Secretary Standards as incorporated in Section 155.87-20.C(8) of the Zoning Code,
Code § 155.87-20.C(8), Trial Ct. Op., 04/09/2021 at 9, 15. Specifically, the trial
court noted that Appellant did not address the concerns of the HARB and Appellee
concerning the auditorium section of the Subject Property as a character-defining
feature in the Ardmore Historic District and how its loss would affect compliance
with the Secretary Standards. Id. at 14-15. Appellant now appeals to this Court.8

       8
         In an appeal from a governing body’s approval or denial of a land development plan, as
here, where the lower court has taken no additional evidence, this Court’s review is limited to a
determination of whether the governing body committed an abuse of discretion or an error of law.
In re Appeal of Molnar, 441 A.2d 487, 489 (Pa. Cmwlth. 1982) (citations omitted). A governing
body abuses its discretion if its findings are not supported by substantial evidence. Hertzberg v.
Zoning Bd. of Adjustment of the City of Pittsburgh, 721 A.2d 43, 46 (Pa. 1998). “Substantial



                                                8
                                        II.     Discussion
               Before this Court, Appellant asserts that Appellee’s reliance on Section
135-24(D)(3) of its SALDO to deny the Sketch Plan constitutes an abuse of
discretion and reversible error. Additionally, Appellant argues that Appellee’s
reliance on Section 155-87.20.C(8) to deny the Sketch Plan also constitutes an abuse
of discretion and reversible error. Appellee maintains that it did not commit an error
of law or abuse its discretion by finding that Appellant failed to justify the demolition
of the auditorium portion of the Subject Property in violation of Section 135-
24(D)(3) of the SALDO or by finding that Appellant failed to comply with the
SALDO and Zoning Code insofar as they require compliance with the Secretary
Standards.
                          A. Section 135-24(D)(3) of the SALDO
               Section 135-24(D)(3) of the SALDO requires that every land
development plan be designed to preserve and protect historic sites and structures.
R.R. at 1124a-25a. This provision, in relevant part, states that the

       burden shall be on the developer to justify any material changes in
       historic sites and structures by satisfactory proof that subdivision or
       land development would not be feasible without such changes and that
       there are no practical alternatives which would permit the preservation
       of this historical nature of the property.

Id.    However, under the SALDO, additional costs and/or decreased density
associated with the maintenance of historic sites and structures are not alone




evidence” has been defined as “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Id. (citations omitted). “[E]vidence must be viewed in a light
most favorable to the prevailing party, who must be given the benefit of all reasonable inferences
arising from the evidence.” In re McGlynn, 974 A.2d 525, 534 n.9 (Pa. Cmwlth. 2009).


                                                9
considered a justification for material changes or alterations to such historic sites or
structures. Id.
             Appellant asserts that it satisfied Section 135-24(D)(3) of the SALDO
by submitting Nelson’s November 13, 2019 report which demonstrated that the cost
of temporarily bracing, shoring, and underpinning the rear auditorium section of the
Subject Property would likely exceed $1 million and that “the minimal retention of
the brick walls and piers is outweighed by the cost.” Id. at 229a. Further, Appellant
notes that Nelson appended a Structural Report prepared by O’Donnell & Naccarato
on October 24, 2019, which stated that the area below the existing wall foundations
must be excavated and requires an underpinning of the existing masonry. To
maintain the auditorium section of the Subject Property, according to the Structural
Report, the existing masonry would be subjected to substantial removal to
accommodate windows and ventilation of the residences. Id. at 1462a.
             Appellant cites Robal Associates, Inc. v. Board of Supervisors of
Charlestown Township, claiming that this Court’s statements that an “ordinance
must contain standards by which compliance can be measured” and that “unmet
requirements must be substantive,” directly conflict with Appellee’s denial of its
Sketch Plan. 999 A.2d 630, 636 (Pa. Cmwlth. 2010). However, to contextualize,
the statements highlighted by Appellant follow a broader discussion by this Court:

      If legitimate, a single reason may support denial of a preliminary land
      development plan. Kassouf [v. Twp. of Scott, 883 A.2d 463 (Pa. 2005)].
      This Court formulates the test in the following manner: Where a
      subdivision plan complies with all objective provisions of the
      applicable subdivision ordinance as well as all other applicable
      regulations the plan must be approved. The rejection of a plan may
      stand, however, if validly supported by even one of several objections.




                                          10
Id. at 635 (citing Shelbourne Square Assocs., L.P. v. Bd. of Supervisors, 794 A.2d
946, 950 (Pa. Cmwlth. 2002)). Appellant asserts because the SALDO offers no
specific, objective criteria by which the justification for the demolition can be
measured, Appellee erred by denying its Sketch Plan under Section 135-24(D)(3) of
the SALDO.
             Appellee contends that because the SALDO explicitly states that the
greater expense of preservation is not, in and of itself, justification for demolition, it
gives historic preservation priority. R.R. at 1124a-25a. Appellee further notes that
Appellant asks that its own conclusion that the cost of preservation is too high serve
as a definitive finding that any preservation of the auditorium section of the Subject
Property is infeasible, lacking all practical alternatives. See Appellee’s Br. at 17.
Additionally, in Appellee’s view, its SALDO’s inclusion of density concerns further
underscores Appellant’s failure to properly justify its Sketch Plan. Id. Section 135-
24(D)(3) of the SALDO explains that both “greater expense” or “less density” “will
not in and of itself be considered a justification for material changes or alterations to
such historic sites or structures.” R.R. at 1124a-25a.
             The trial court stated: “To the extent [Appellant]’s choice to construct
a building this tall was driven by a desire to achieve a greater density of
condominiums, this consideration does not serve as a justification under the SALDO
for the detrimental impact upon the historical appearance of the theater building.”
Trial Ct. Op., 04/09/2021, at 8. Additionally, the trial court found that Appellant’s
reliance on the Nelson report as justification for demolition of the auditorium section
of the Subject Property necessarily fails. See id. While Appellant assessed that the
$1 million cost of maintaining the auditorium section of the Subject Property was
infeasible, under the SALDO, greater expense alone does not serve as justification



                                           11
for material changes or alterations to historic sites or structures. SALDO § 135-
24(D)(3).
             Before this Court, Appellant once again relies exclusively on the
projected cost of preserving the auditorium section of the Subject Property and on a
“necessary” increase in dimensions and density “in order to give the project a chance
to succeed” as justification for its demolition. R.R. at 1202a. However, Section
135-24(D)(3) of the SALDO clearly states that greater expense or less density to
maintain historic sites will not be considered as a justification for material changes
or alterations to historic sites and structures. Thus, without Appellant providing
further justification beyond financial or building density concerns, as determined by
the trial court, Appellee did not commit an error of law or abuse its discretion by
denying Appellant’s Sketch Plan under Section 135-24(D)(3) of the SALDO.
                   B. Section 155-87.20.C(8) of the Zoning Code
             Because we affirm the trial court on the basis that Appellee did not
commit an error of law or abuse its discretion by denying Appellant’s Sketch Plan
under Section 135-24(D)(3) of the SALDO, it is not necessary for us to substantively
evaluate Appellee’s consideration of the Secretary Standards to determine if it
committed an error of law or abused its discretion by also denying the Sketch Plan
for noncompliance with Section 155-87.20.C(8) of the Zoning Code. However, on
appeal, Appellant raises procedural questions regarding the HARB, namely
suggesting that the HARB has inappropriately triggered the need for zoning relief.
While Appellant is free to pursue zoning relief, we emphasize that this process
remains separate from the type of evaluation provided by the HARB.
             Section 155-87.20.C(8) of the Zoning Code states, in relevant part, “[a]
recommendation from the Lower Merion Township [HARB] or the Historical



                                         12
Commission must be obtained as required by Chapter 88” when pursuing the
“rehabilitation, alteration, or enlargement of any Class I or Class II Historic
Resource in the Ardmore Historic District.” Zoning Code § 155-87.20.C(8). In its
brief, Appellant notes that the provision simply requires a “recommendation” from
the HARB as opposed to a favorable recommendation. Thus, in the instant case,
Appellant argues that even though it did not receive a favorable recommendation
from the HARB, it still satisfied Section of the Zoning Code 155-87.20.C(8) by
engaging in the recommendation process.                In Appellant’s view, to require an
applicant to receive a favorable recommendation would result in a misplaced
necessity on the part of an unfavorably recommended party to pursue zoning relief
in the form of a variance, thus allowing for the HARB to inappropriately administer
the municipality’s Zoning Code in violation of 53 P.S. § 10614, Section 614 of the
Pennsylvania Municipalities Planning Code (MPC).9
                However, the scenario proposed by Appellant does not properly
describe the events of the instant case. While the HARB recommended denial of
Appellant’s Sketch Plan for failure to comply with the Secretary Standards, this
unfavorable denial is not what prompted Appellee to subsequently deny Appellant’s
Sketch Plan.          Instead, Appellee denied the Sketch Plan for Appellant’s
noncompliance with the Secretary Standards in addition to its failure to provide
adequate justification under Section 135-24(D)(3) of the SALDO, as previously
discussed. Although Appellee consulted the findings of the HARB report, it did so
for the HARB’s specialized knowledge in the area of historic preservation, not as an
adjudicative body. See supra note 7. Thus, Appellant’s allegations of inappropriate
administration of the municipality’s Zoning Code are misplaced.


      9
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101-11202.


                                                13
             Ultimately, Appellee came to the same conclusion as the HARB,
namely that Appellant’s Sketch Plan violated four of the Secretary Standards. As a
result, Appellee found that Appellant violated Section 155-87.20.C(8) of the Zoning
Code, which requires that the “rehabilitation, alteration, or enlargement of any Class
I or Class II Historic Resource in the Ardmore Historic District and identified on the
Historic Resource Inventory appended to the Lower Merion Township Code as
Chapter A180 and located in the MUST,” as is the case with the Subject Property,
“is subject to the regulations in the current version of the [Secretary Standards].”
Zoning Code § 155-87.20.C(8). While Appellant argues that the Secretary Standards
are regulatory in nature and non-binding, the Secretary Standards have been
explicitly incorporated into the municipality’s Zoning Code. But cf. Lesser v. City
of Cape May, 110 F. Supp. 2d 303 (D.N.J. 2000), aff’d, 78 F. App’x 208 (3d Cir.
2003) (holding that the Secretary Standards were “non-binding guidelines” and the
City of Cape May was not required to consider them when they were not
incorporated, as in the instant case, into the zoning ordinance itself).
             Thus, because the Secretary Standards are incorporated into the Zoning
Code, Appellee did not commit an error of law or abuse its discretion by considering
the Secretary Standards as required by Section 155-87.20(C)(8) of the Zoning Code.
As previously discussed, Appellee also did not commit an error of law or abuse its
discretion by denying Appellant’s Sketch Plan for violating Section 135-24(D)(3) of
the SALDO. Therefore, we determine that Appellee properly denied Appellant’s
Sketch Plan on the basis of noncompliance with its SALDO and Zoning Code.




                                          14
                                  III.   Conclusion
            Discerning no error below, we affirm the Order of the trial court.




                                         ______________________________
                                         J. ANDREW CROMPTON, Judge



Judge Fizzano Cannon did not participate in the decision of this case.




                                         15
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Freedom Ardmore LP,                   :
                       Appellant      :
                                      :
            v.                        : No. 167 C.D. 2021
                                      :
Lower Merion Township Board           :
of Commissioners                      :




                                   ORDER


           AND NOW, this 16th day of December 2021, we AFFIRM the
February 2, 2021 Order of the Court of Common Pleas of Montgomery County
affirming the Lower Merion Township Board of Commissioners’ denial of Freedom
Ardmore LP’s mandatory sketch plan.




                                      ______________________________
                                      J. ANDREW CROMPTON, Judge